Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose or otherwise render obvious a vehicle comprising switches configured to selectively couple the inverters to the electric machines in a wye and a delta connection; and a controller programmed to operate the switches to selectively couple the first electric machine in the wye connection and the second electric machine in the delta connection responsive to a speed of the vehicle being less than a speed threshold and operate the switches to change the first electric machine from the wye connection to the delta connection responsive to the speed exceeding the speed threshold, in addition to the other claimed elements of claim 1.  The prior art of record does not disclose or otherwise render obvious a vehicle comprising a first inverter in a wye configuration; a second electric machine coupled to a second set of wheels and connected to a second inverter in a delta configuration; and a controller programmed to, responsive to a speed of the vehicle being less than a first speed threshold, operate the first and second inverters to satisfy a torque demand by proportioning the torque demand between the first and second electric machines, and, responsive to the speed being greater than the first speed threshold and the torque demand being less than a torque threshold, operate the first and second inverters to satisfy the torque demand entirely by the second electric machine, in addition to the other claimed elements of claim 10.  The prior art of record does not disclose or otherwise render obvious a method including a controller, operating switches to selectively connect a first electric machine in a delta connection and a second electric machine in a wye connection; operating inverters coupled to the electric machines to proportion a torque demand to the electric machines; and  o23FMC9384PUS84108613perating the switches to change the first electric machine from the delta connection to the wye connection responsive to the torque demand exceeding a torque threshold and a speed of the electric machines being less than a speed threshold, as claimed in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLBY M HANSEN/Primary Examiner, Art Unit 3655